Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Plaintiffs, Atlantic Marina Holdings LLC and Miller Development LLC, appeal the district court’s order granting Defendant’s Fed.R.Civ.P. 12(b)(6) motion to dismiss their South Carolina law claims for breach of contract, conversion, unjust enrichment, and violation of the South Carolina Unfair Trade Practices Act, S.C.Code Ann. § 39-5 (1985 & Supp.2010). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Atlantic Marina Holdings LLC v. Madison Capital Co. LLC, No. 2:10-cv-02016-RMG (D.S.C. Dec. 20, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.